Citation Nr: 1501298	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-42 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a disability manifested by heaviness and numbness in the right arm.

3.  Entitlement to service connection for a disability manifested by heaviness and numbness in the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the USA


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to July 2005.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the case belongs to the RO in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In August 2012 the Veteran underwent a VA examination that was to address the medical matters presented by the issue of entitlement to service connection for sleep apnea.  The August 2012 VA examiner noted, however, that there were no records from the Veteran's treating VA neurologist.  In this regard, the Board observes that a June 2008 VA neurology record, in discussing the Veteran's headaches, noted that unaddressed "sleep apnea can also present with headaches."  The Board also observes that the August 2012 VA examiner appears to have limited the question of sleep apnea etiology to stress during the Veteran's service, as opposed to the broader question of whether sleep apnea was present or related to the Veteran's service.  Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination that addresses the medical matters raised by the issue of service connection for sleep apnea.

Records such as a July 2003 post-deployment service medical record reveal that the Veteran made complaints related to the issues of service connection for a disability manifested by heaviness and numbness in the right arm and right leg.  Further, the Board finds that an examination is necessary to decide these claims as the evidence of record does not contain sufficient competent medical evidence to decide the claims.  In this regard, the Board observes that the Veteran is already service-connected for disability involving the cervical spine, lumbar spine, right knee, right ankle, right shoulder, and right carpal tunnel syndrome.  It is unclear to the Board whether the Veteran's complaints of right arm and leg numbness are related to his service-connected disabilities.  Based on the foregoing, the Board finds that the Veteran should be afforded VA examinations that address the medical matters raised by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since November 20, 2014, and associate them with the record.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed right arm, right leg, and sleep apnea disabilities.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that had its onset in service or is etiologically related to his active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by heaviness and numbness in the right arm or leg that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to or the result of a service-connected disability, (d) was aggravated (permanently made worse) by service-connected disability.

If the examiner determines that the Veteran's right arm or right leg disability is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected disorder prior to the onset of aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




